DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of Claims
This Office Action is in response to the communications filed 04 January 2021. 
Claims 1, 10 and 19 have been amended.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 11/04/2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Previous Claim Rejections - 35 USC § 101
The examiner is persuaded by the Applicant’s arguments that the independent claims 1, 10, and 19 recite the combinations of elements that result in a practical application. Specifically, the independent claims have been amended to include the limitations mapping session records to stored session signatures, identifying session signatures for each session record based on the mapping, obtaining inference flag values for identified session signatures, and performing operations based on the obtained inference flag values. The combination of elements in independent claims 1, 10, and 19 result in a practical application that improves a technical support system that reduces the creation of incident tickets by matching 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast et al (US 20050038914 A1) in view of Sharpe et al (US 2016/0142541 A1) in view of Ryabchun et al (US 2016/0247165 A1).
Claims 1 and 10: Prendergast discloses a method, a computer system, comprising: a storage device configured to store a plurality of session signatures and a plurality of inference flags associated with the plurality of session signatures, wherein each session signature represents a combination of flag values, each flag value signifying a key event (see at least P[0041]: The data storage device may include one or more data tables of session event keys and corresponding predetermined session metrics); 
a network interface (see P[0051]: The websites and servers hosting the websites form part of the Internet or other communications network. Accordingly, a first user establishes a session with the Internet and requests access to a website); and 
one or more processors communicatively coupled to the storage device and the network interface, the one or more processors executing computer instructions that cause the computer system to (see P[0043]: A further aspect of the present invention provides a computer program including program code for use with a central measurement server, the central server including a processing unit and associated memory device for storing the program code, wherein the program code causes the central measurement server to carry out a method): 
provide a hosted client instance via the network interface to communicatively couple with a plurality of remote client devices (see Fig. 1,  P[0034]: Data capture may be initiated by a client associated with each user or by a server hosting content accessed by or presented to each user. P[0051]); 
log a plurality of session events with the hosted client instance, each session event issuing from one of the plurality of remote client devices, and each session event having a corresponding session identifier (ID) and associated data (see Fig. 1, P[0014]: (a) one or more users each establishing a session with related content source within the communications network. P[006-0063]: The central measurement server 36 then generates a new session ID record for that user during the current session established. P[0067]: log fil of session event and ID); 
group the plurality of session events based on their corresponding session IDs (see P[0067]: The current session ID and session event key for each session event shown in FIG. 1 is captured in a log file 43, which is batched or transmitted in real time to the central measurement server 36. The raw user activity captured in the log file 43 is then grouped by the central measurement server 36 according to a unique session ID). 
create, based on the grouped session events, a plurality of session records, wherein each session record includes flag values for a plurality of the key events (see Fig. 4, P[0068]: Summary data is generated from that session data by recording the one or more predetermined session metrics against each session event key); 
identify, for each session record, a session signature from among the stored plurality of session signatures based on the key event flag values of the session record (see P[0068]: As seen in FIG. 4, data from each session is then analyzed in order to derive one or more predetermined session metrics relating to session event generated during that session. Summary data is generated from that session data by recording the one or more predetermined session metrics against each session event key. That summary data is then stored in one or more data tables maintained in the database. P[0075]: derives one or more key performance indicators for each exposure event recorded in the data table 50 by selecting and sorting the recorded session metrics according to one or more session event keys).
Prendergast does not expressly disclose the following limitations but Sharpe teaches map, for each session record, key event flag values of the respective session record to the corresponding combination of flag values for a different session signature from among the stored plurality of session signatures; identify, for each session record and based on the map, the different session signature from among the stored plurality of session signatures (see P[0127]: an intent determination rule may be an intent mapping table that maps a specific interactive event or a URL of a specific Web page being access to an intent identifier representing a particular user intent as shown in FIG. 9B. Referring to FIG. 9B, in this example, different URLs of different pages 921 are mapped to some of the predetermined intents or intent IDs).
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to include in Predergast’s system and method of optimizing content presented to a user, mapping for each session record, key event flag values of the respective session record to the corresponding combination of flag values for a different session signature from among the stored plurality of session signatures and identifying, for each session record and based on the map, the different session signature from among the stored plurality of session signatures as taught by Sharpe because it would “provide a user a customized or personalized outcome, which over time will become more refined and accurate” (Sharpe, P[0056]).
Prendergast and Sharpe do not expressly disclose the following limitations but Ryabchun in the same field of endeavor of presenting relevant content to a user, teaches obtain, from the storage device, a value of at least one inference flag associated with the identified session signature; and perform a predetermined operation based on the obtained value of the at least one inference flag (see P[0046]: According to one embodiment, the web server 10 hosts a web monitoring module 18 configured to monitor behavior of visitors to the website. Such behavior may include, but is not limited to, material that is being browsed by the visitors, searches being conducted on the website, posts or other knowledge materials that are being accessed by the visitors, navigation path of the visitors, engagement offers provided to the visitors, outcome of the engagement offers. P[0049]: The knowledge management system 12 may use this information to determine user intent and provide knowledge articles or other offers for engagement based on the determined intent. The knowledge management system 12 may determine a user's intent by correlating user actions during a given session, accessing user's history, and considering other influential parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prendergast and Sharpe with the system and method of performing a predetermined operation based on the obtained value of the at least one inference flag at taught by Ryabchun because it would quickly anticipate customer intent and offer knowledge in response to the anticipated intent and increase customer satisfaction (Ryabchun, P[0037]).

Claim 19 recites substantially similar limitations as claims 1 and 10 above. Ryabchun further discloses a cloud-based computer system (see P[0132]: The various servers may be located on a computing device on-site at the same physical location as the agents of the contact center or may be located off-site (or in the cloud)).
Claims 6 and 15: The combination of Prendergast, Sharpe and Ryabchun discloses the claimed invention as applied to claims 1 and 10 above. Prendergast further wherein the plurality of key events include a "search event", a "view content event" (see P[0051]: first user establishes a session 1 with the Internet and requests access to a website 2 by typing the corresponding URL into the address field. As the user navigates through the website 2, impression events 3 and 4 are generated whenever a separate HTML document or other source or content is accessed by the user.). Ryabchun further teaches  a "login event", a "get help page event", and a "create incident event" (see at least P[0043]: monitor information such as, for example, searches conducted on the website, navigation paths taken while browsing the website, attempts to contact the enterprise on a particular topic. P[0076]: log in information).  
Claims 7 and 16: The combination of Prendergast, Sharpe and Ryabchun discloses the claimed invention as applied to claims 1 and 10 above. Ryabchun further teaches wherein: the plurality of inference flags include a content presentment flag which is indicative of whether or not a corresponding session signature indicates that one or more pieces of content should be presented to a user of the corresponding session record; and further comprising computer instructions to cause the computer system to, responsive to a determination that an obtained value of the content presentment flag of a given session record is set to true, present one or more content elements to a user associated with the given session record based on data of a plurality of session events of the given session record (see at least P[0078], P[0113]: observing navigation behavior of users and results of engagement offers made to those users, the web monitoring module may correlate the navigation behaviors to user intent. At the same time, it is desirable to monitor the user behavior long enough to predict his intent more precisely. Thus, according to one embodiment, a knowledge offer is not made unless there is a threshold level of confidence that the user intent has been deduced).
Claims 8 and 17: The combination of Prendergast, Sharpe and Ryabchun discloses the claimed invention as applied to claims 1 and 10 above. Ryabchun further teaches wherein presenting the one or more content elements includes presenting at least one of a chat bot virtual agent and a recommendation for presenting one or more of a knowledge base article, a community forum post, a service catalog, a video, and a document (see at least P[0036]: The knowledge offer may be, for example, links to articles, blogs, posts, comments).
Claim 9 and 18: The combination of Prendergast, Sharpe and Ryabchun discloses the claimed invention as applied to claims 1 and 10 above. Prendergast further teaches determine whether a plurality of session events corresponding to a given session ID occurred within a predetermined period of time; and group the plurality of session events corresponding to the given session ID by creating the session record responsive to a determination that the plurality of session events corresponding to the given session ID occurred within the predetermined period of time (see P[0027]: One or more session event keys may be determined for identifying the time at which the session event occurred, such as the current hour, day or other time period or instant. P[0067-0068]: Summary data is generated from that session data by recording the one or more predetermined session metrics against each session event key. That summary data is then stored in one or more data tables maintained in the database).

Claims 2-5, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast, Sharpe and Ryabchun as applied to claims 1above, and further in view of Cohen et al (US Patent #7,676,340 B1).
Claims 2, 11 and 20: The combination of Prendergast, Sharpe and Ryabchun discloses the claimed invention as applied to claims 1 and 19 above. Ryabchun teaches wherein the plurality of session signatures include a plurality of deflection signatures, and the plurality of inference flags include a deflection flag and an intent flag and further comprising computer instructions to cause the computer system to: identify, for each session record, a deflection signature from among the stored deflection signatures based on the key event flag values of the session record; obtain, from the storage device, values of the deflection flag and the intent flag associated with the identified deflection signature (see Fig. 10, P[0116]: intent tags 500a-500c (collectively referenced as 500) that may be maintained for a particular web page. P[0117]: Each intent tag 500 may include values/weights for different tag elements such as, for example, navigation distance and engagement result. The engagement result identifies whether the engagement at that page was accepted, rejected, or ignored).
Prendergast, Sharpe and Ryabchun do not explicitly disclose the following limitations but Cohen teaches, cause deflection measurement data to be presented on one or more of the remote client devices by rendering one or more widgets indicating a comparison between the values of the intent flags and the deflection flags of the plurality of session records (see Fig. 25, col. 47 lines 3-13:  The task flow view 1712 is an interactive graphical display of the flow of users through the task 1003, aggregated over the set of sessions 803 in the report 903. Associated with the task flow view 1712, the task flow view panel 1715 extends the report view panel 927 and contains a graphical representation of the task flow, and tabbed panels containing charts summarizing arrivals and departures to each of the task stages. The task flow view panel 1715 is registered with the user interface panel 1203 for use when displaying a report 903 within the activity analysis system. Col. 47 lines 25-32: The step insight shows charts and tables for different categories of data, indicating how many different entities or populations within the category completed each step. The flow insight shows for the entire task 1003, and for each step, the number of different entities or populations that continued to the next step versus those that departed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prendergast, Sharpe and Ryabchun with the method and system of displaying a report on a device that shows a comparison of deferral activity and user interaction during a session as taught by Cohen in order to “provide recommendations for modifying or altering the subject system 133, such as recommending improvements to the user interface 139 and corresponding application logic”(Cohen , col. 7 lines 2-6).
Claims 3 and 12: The combination of Prendergast, Ryabchun and Cohen discloses the claimed invention as applied to claims 2 and 11 above. Ryabchun further teaches wherein the intent flag represents whether or not the corresponding deflection signature indicates an intent to create an incident, and the deflection flag represents whether the corresponding deflection signature indicates that creation of the incident was deflected (see P[0037]: Such proactive knowledge offers allow users the opportunity for self-service and help deflect calls to the contact center. P[0043]: the system may be configured to monitor information such as, for example, searches conducted on the website, navigation paths taken while browsing the website, attempts to contact the enterprise on a particular topic, and/or the like. Fig. 10).  
Claim 4 and 13: The combination of Prendergast, Ryabchun and Cohen discloses the claimed invention as applied to claims 2 and 11 above. Ryabchun further teaches comprising computer instructions to cause the computer system to set values of the deflection and intent flags associated with each of the plurality of deflection signatures in accordance with a user operation (see P[0117]: Each intent tag 500 may include values/weights for different tag elements such as, for example, navigation distance and engagement result. The navigation distance is a number of steps on a particular navigation path that have to be taken in order to reach a web page where engagement was offered. The engagement result identifies whether the engagement at that page was accepted, rejected, or ignored.).
Claims 5 and 14: The combination of Prendergast, Ryabchun and Cohen discloses the claimed invention as applied to claims 2 and 11 above. Ryabchun further teaches attribute a deflection credit to a content element responsive to a determination that an obtained deflection flag value of a given session record is set to true, wherein the content element includes one or more of a knowledge base article, a community forum post, a service catalog, a video, and a document; and store information regarding the content element in a deflection credit field of the given session record (see P[0113]).

Response to Arguments
Applicant’s arguments with respect to claim rejection under 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Avila (US 20160350763 A1) discloses deflecting the trouble ticket by providing a relevant solution prior to the ticket generation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629